Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 19, 2022

                                           No. 04-22-00192-CR

                                  IN RE ROAUL ENRIQUE DAVILA

                                            Original Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

            On April 6, 2022, Relator filed a pro se petition for writ of mandamus and a motion
    forleave to file a petition for writ of mandamus. After considering the petition and the record,
    this court concludes Relator did not show he is entitled to the relief sought. Accordingly, the
    petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s motion for
    leave is DENIED as moot.


           It is so ORDERED on April 19, 2022.

                                                                     PER CURIAM




            MICHAEL A. CRUZ, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CR000974D1, styled The State of Texas v. Roaul Enrique Davila,
pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.